Citation Nr: 1817408	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-00 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent prior to October 15, 2012, and in excess of 20 percent as of October 15, 2012, for a lumbar spine disability.

2.  Entitlement to a rating in excess of 0 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to November 2000.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2017.  A copy of the transcript is of record.


REMAND

Although further delay is regrettable, the issues must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).

The Veteran stated in the Board hearing that in the last four years he had three severe back spasms which required medical treatment.  However, the most recent private medical records in the claim file are from 2005.  Since any treatment for severe back spasms may indicate a worsening of the disability or flare-ups, the Board finds that an additional records request is required.

The Board notes that the medical evidence suggests a worsening of the lumbar spine disability from the November 2011 and October 2012 VA examinations.  Since the most recent lumbar spine examination and ranges of motion are over five years old, the Board finds a more current VA examination is required.

In a November 2010 VA examination, the Veteran reported that headaches caused pulsating pain episodes on a daily basis, and occurred approximately ten times per day.  The examiner noted no incapacitating headaches within the last month.  However, the examiner noted that the Veteran "wanted to lie down 12 or 15 times within the last month."

In a May 2011 VA examination, the Veteran reported that the headaches were painful enough that he wanted to lay down at least 12 times in a month, and that he left work early several times in a month due to pain.

An October 2012 VA examiner noted constant head pain, with sensitivity to light and sound, and loss of balance.  The examiner opined that migraines impacted the ability to work based on decreased tolerance for prolonged sitting and working at a computer terminal.

However, there is no indication that any of the examiners considered whether the pulsating pain episodes that required the Veteran to leave work early several times in a month, and produced loss of balance and sensitivity to light and sound represented prostrating attacks.  Since the opinions were not supported with sufficient reasoning, an opinion which specifically addresses whether or not those symptoms represent prostrating attacks is required.  Also, a more current examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Confirm with the Veteran the date and name of the doctor or hospital that treated the flare-ups of back pain referenced in the Board hearing, and request the records.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  Obtain and associate with the record any VA treatment records not already of record.

3.  Schedule the Veteran for a VA spine examination to ascertain the current severity of the service-connected lumbar spine disability.  The examiner must review the claims file and should note that review in the report.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the lumbar spine disability on the Veteran's occupational functioning and daily activities.  The spine examination must include range of motion testing expressed in degrees for forward flexion, extension, left and right lateral flexion, and left and right rotation, for active and passive motion and for weight-bearing and nonweight-bearing.  The examiner is also specifically asked to describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Any additional limitation of motion during flare-ups and following repetitive use should be noted.  If the Veteran describes flare-ups of pain or incapacitation, the examiner should offer an opinion as to whether there would be additional functional limitation during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically.  The examiner should provide a complete rationale for any opinions provided.

4.  Schedule the Veteran for a VA headaches examination.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the pulsating pain episodes that Veteran has stated require to leave work early several times a month, and produced loss of balance and sensitivity to light and sound represented prostrating attacks.  The examiner should define, or provide examples of, a prostrating migraine attack.  The examiner should opine regarding the frequency and duration of any prostrating attacks of headaches.  The examiner should provide reasoning to support the opinion.

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




